DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (PGPub 2019/0051904) and further in view of Zhamu et al. (PGPub 2018/0351198, hereinafter referred to as Jang) and Zhamu et al. (PGPub 2010/0176337). 
Considering Claim 1, Zhamu discloses a layer (anode active material layer [Abstract, 0041, 0074]) of conducting polymer network/expanded graphite-protected anode particles (polymer network with graphite-protected anode particles [0016, 0019, 0021, 0026, 0028, 0029], polymer is ion and electron conducting [0029, 0017, 0020]) for a lithium battery anode (lithium battery anode [0041, 0040]), said layer comprising a mixture of multiple expanded graphite flakes and multiple primary particles of an anode active material (mixture of expanded graphite flakes [0028, 0040], and primary nanoparticles of anode active material [0074, 0025]) that are dispersed in or bonded by a conducting polymer network (active particles are dispersed in polymer network [0026, 0040, 0039, 0038, 0021, 0029], polymer is conducting ion and electron conducting [0029, 0017, 0020]), wherein the primary particles have a diameter or thickness from 0.5 nm to 20 µm (anode particles have diameter or thickness less than 100 nm [0025] such as 76 nm [0140]) and occupy from 30% to 98% by weight ([Table 3]), the expanded graphite have a thickness from 5 nm to 500 nm (expanded graphite has dimension smaller than 100 nm [0028]) and occupy from 0.01% to 25% by weight ([Table 3]), and the conducting polymer network occupies from 1 to 30% by weight based on the total mixture weight (high-elasticity polymer has thickness of 0.5 nm to 10 µm [0036], polymer network holds fragmented particles together to enable them to remain callable of storing lithium ions and preventing repeated formation and breakage of new SEI to prevent rapid capacity decay [0026], so routinely experimenting with and coming up with a high-elasticity polymer weight of 1 to 30% by weight based on the total mixture weight would have been obvious to a person of ordinary skill in the art), and wherein the expanded graphite flakes and the conducting polymer network together form dual conducting pathways for both electrons and lithium ions (polymer is electrically and ionically conducting [0095], the graphite is electrically conducting [0013]), having a lithium ion conductivity from 10-8 S/cm to 5.0 x 10-3 S/cm when measured at room temperature (lithium ion conductivity at room temperature no less than 10-6 S/cm [0017, Table 2]) and an electron conductivity from 10-8 S/cm to 103 S/cm (graphite is electrically conducting [0013], references uses same electron-conducting polymers of polyaniline, polypyrrole, polythiophene [0034, see claim 2 claimed invention], so it appears that the network inherently teaches an electron conductivity from 10-8 S/cm to 103 S/cm). 
Zhamu discloses that the expanded graphite has dimensions smaller than 100 nm [0028]. However, Zhamu is silent to the expanded graphite flakes containing more than 10 graphene planes. 
Jang discloses a cell comprising conductive filaments that form a 3D network of electron-conducting pathways [Abstract]. The filaments may include graphene sheets and expanded graphite platelets [0037]. The anode may contain graphene sheets and graphite fibers [0044, 0114]. A multi-layer graphene platelet has more typically up to 30 graphene planes, even more typically up to 20 graphene planes, and most typically up to 10 graphene planes [0115]. Because graphene materials are a good conductive additive for both the anode and cathode active materials of a lithium battery [0114], and the graphene platelet has even more typically up to 20 graphene planes and most typically up to 10 graphene planes which touches on the claimed range of more than 10 graphene planes, selecting a graphene platelet of more than 10 graphene planes would have been obvious to a person of ordinary skill in the art. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the anode network of Zhamu with the multi-layer graphene platelet (more than 10 planes) of Jang in order to form a good 3D network of electron-conducting pathways [0114, 0115, Abstract]. 
	Zhamu discloses that said conducting polymer network comprises chains of a conjugated polymer selected from polythiophene, polypyrrole, polyaniline ([0034]). However, Zhamu is silent to the claimed conjugated polymers. 
	Zhamu ‘337 discloses a battery nanocomposite particle material [Abstract, Figure 2]. The NGPs are easily by a binder material [0128], wherein polyacetylene, polypyrrole, polythiophene, and polyaniline are all preferably taught to be conducting polymers for use as the binder [0129]. Therefore, substituting polythiophene, polypyrrole, or polyaniline for polyacetylene in order to achieve the predicted result of providing a conducting polymer binder would have been obvious to a person of ordinary skill in the art. 
	Considering Claim 3, Zhamu discloses that said conducting polymer network comprises a polyaniline hydrogel, polypyrrole hydrogel, or polythiophene hydrogel (conducting polymer includes polythiophene, polypyrrole, polyaniline [0034], polymer network may be in hydrogel form [0137]). 
Considering Claim 4, the combined teachings of Zhamu and Jang are as applied in claim 1. Jang discloses a cell comprising conductive filaments that form a 3D network of electron-conducting pathways [Abstract]. The filaments may include graphene sheets and expanded graphite platelets [0037]. The anode may contain graphene sheets and graphite fibers [0044, 0114]. A multi-layer graphene platelet has more typically up to 30 graphene planes, even more typically up to 20 graphene planes, and most typically up to 10 graphene planes [0115]. Because graphene materials are a good conductive additive for both the anode and cathode active materials of a lithium battery [0114], and the graphene platelet has even more typically up to 20 graphene planes and most typically up to 10 graphene planes which touches on the claimed range of more than 10 graphene planes, selecting a graphene platelet of more than 10 graphene planes would have been obvious to a person of ordinary skill in the art. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the anode network of Zhamu with the multi-layer graphene platelet (more than 10 planes) of Jang in order to form a good 3D network of electron-conducting pathways [0114, 0115, Abstract]. 
	Considering Claim 5, Zhamu discloses that said anode active material primary particles contain particles pre-coated with a film of a conductive material selected from a carbon, pitch, graphene, metal oxide shell (one particle or a cluster of particles are coated or embraced by a layer of carbon [0027], may include pitch, graphene [0028], metal oxide shell [0029]). 
	Considering Claim 6, Zhamu discloses that said anode active material primary particles are selected from the group consisting of groups (A) to (E) ([0022, 0023]). 	 
	Considering Claim 7, Zhamu discloses that said anode active material particles are porous having internal pores (particles may be in the form of nanotubes (hollow) [0081]). 
	Considering Claim 9, Zhamu discloses that said anode active material particles include nano-scaled particles, wires, fibers, discs, ribbons, tubes, having a diameter or thickness from 2 to 100 nm (nanoparticles, nanowires, nanofibers, nanotubes, nanoribbons, nanodiscs having a diameter or thickness less than 100 nm [0025]). 
	Considering Claim 10, Zhamu discloses that the layer further comprises carbon nanotubes, carbon nanofibers, graphite fibers, expanded graphite flakes, coke, carbon particles, or a combination thereof ([0028, 0039, 0040]). 
	Considering Claim 11, Zhamu discloses that the layer further comprises a lithium ion-conducting polymer that is blended with the conducting polymer network wherein the lithium ion-conducting polymer is selected from poly(ethylene glycol), polyethylene oxide, polypropylene oxide (network may include a combination of polyethylene oxide, polypropylene oxide, and polyethylene glycol [0020]). 
	Considering Claim 12, Zhamu discloses that the layer further comprises a lithium ion-conducting material dispersed therein wherein the lithium ion-conducting material is selected from those shown in [0032, 0033] such as Li2CO3 [0032, 0033]. 
Considering Claim 13, Zhamu discloses that tensile testing specimens are cut from cross-link film [0124]. Zhamu does not disclose that the layer is cut from a roll of film of said conducting polymer network/expanded graphite-protected anode particles, but this limitation is considered to be a product-by-process limitation and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process., (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
	Considering Claim 14, Zhamu discloses that the layer is supported by a layer of anode current collector (supporting anode current collector [0042]) selected from a thin foil (metal foil [0125]). 	
Considering Claim 15, Zhamu discloses a process for producing the layer of claim 1 (method of manufacturing [0042], see claim 1), said process comprising:
(a) dispersing multiple particles of the anode active material and multiple expanded graphite flakes in a reacting liquid mass to form a reactive slurry, wherein said reacting liquid mass comprises a monomer, an initiator or catalyst, a cross-linker, a dopant, an oligomer, a solvent, or a combination thereof (active nanoparticles are dispersed in polymer precursor solution to form suspension of particle-polymer (monomer or oligomer) mixture [0090]); 
(b) dispensing the reactive slurry to form a wet layer of reactive slurry on a solid substrate surface (precursor solution deposited on glass surface [0123]); 
(c) allowing the reacting liquid mass to polymerize and cross-link to form a conducting polymer network gel (polymerization and cross-linking with solvent removal [0089, 0090]) having both the multiple expanded graphite flakes and the multiple particles of the anode active material dispersed therein or mixed therewith (particles and components are dispersed and mixed [0090]), and removing any residual liquid component from the polymer network gel to obtain the layer of conducting polymer network/expanded graphite-protected anode particles supported on the solid substrate surface (residual liquid is dried to leave claimed polymer network film [0090, 0123], see claim 1). 
	Considering Claim 16, Zhamu discloses that (b) comprises a procedure selected from casting, coating, spraying, printing, or painting the reactive slurry to form the wet layer of reactive slurry on the solid substrate surface (casting [0123]). 
	Considering Claim 17, Zhamu discloses that (c) further comprises a procedure of exposing the reacting liquid mas to UV light (UV irradiated [0133]) to facilitate or accelerate polymerization and cross-linking of the reacting mass (forms gelled product [0133], polymerization and cross-linking [0089, 0090]). 
	Considering Claim 18, Zhamu discloses that the solid substrate is selected from a sheet of glass (glass surface [0123]) and the process further comprises a sub process of peeling of the wet layer after (b) or peeling off the layer of conducting polymer network/graphene-protected anode particles from the solid substrate after (c) to obtain a free-standing layer of conducting polymer network/graphene-protected anode particles (material is cut from glass substrate, which is not part of the final product, so as to be coated on current collector [0124, 0125]). 	 
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (PGPub 2019/0051904) and further in view of Zhamu et al. (PGPub 2018/0351198, hereinafter referred to as Jang), and Zhamu et al. (PGPub 2010/0176337), and Zhamu et al. (PGPub 2017/0352868).
Considering Claim 8, Zhamu is silent to said layer having pores dispersed therein. 
Zhamu ‘868 discloses a lithium battery having an integral 3D graphene-carbon hybrid foam composed of multiple pores and pore walls, and a lithium-attracting metal residing in the pores [Abstract]. This ensures that lithium-attracting metal is readily and easily accommodated to promote and facilitate fast entry and uniform deposition of lithium ions for an anode layer of a lithium battery [0035]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the anode layer of Zhamu with the dispersed pores of Zhamu ‘868 in order to ensure that lithium-attracting metal is readily and easily accommodated to promote and facilitate fast entry and uniform deposition of lithium ions for an anode layer of a lithium battery [0035].
Considering Claim 19, Zhamu discloses (b) dispensing the reactive slurry to form a wet layer of reactive slurry on a solid substrate surface (precursor solution deposited on glass surface [0123]); and (c) allowing the reacting liquid mass to polymerize and cross-link to form a conducting polymer network gel (polymerization and cross-linking with solvent removal [0089, 0090]) having both the multiple expanded graphite flakes and the multiple particles of the anode active material dispersed therein or mixed therewith (particles and components are dispersed and mixed [0090]), and removing any residual liquid component from the polymer network gel to obtain the layer of conducting polymer network/expanded graphite-protected anode particles supported on the solid substrate surface (residual liquid is dried to leave claimed polymer network film [0090, 0123], see claim 1).
Jang discloses that real manufacturing uses a roll-to-roll process [0076]. However, Jang and Zhamu are silent a roll-to-roll process for (b) and (c). 
Zhamu ‘868 discloses a lithium battery having an integral 3D graphene-carbon hybrid foam composed of multiple pores and pore walls, and a lithium-attracting metal residing in the pores [Abstract]. No limitations are placed on the hybrid foam, so in a preferred embodiment, the foam is made into a continuous-length sheet form made by a roll-to-roll process (feeding and winding) [0072]. Deposition and consolidation of the materials is done roll-to-roll [0079, 0108]. This provides a cost-effective process that ensures that lithium-attracting metal is readily and easily accommodated to promote and facilitate fast entry and uniform deposition of lithium ions for an anode layer of a lithium battery [0035]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of Zhamu with the roll-to-roll process of Zhamu ‘868 in order to provide a cost-effective process that ensures that lithium-attracting metal is readily and easily accommodated to promote and facilitate fast entry and uniform deposition of lithium ions for an anode layer of a lithium battery [0035].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/             Primary Patent Examiner
 Art Unit 1725